Citation Nr: 0840833	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg 
condition.

4.  Entitlement to service connection for a lung condition.



REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946 and from August 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals on 
appeal from a () rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VA has a duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the VA to 
obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3). Thus, the Board 
finds that a thorough search must be conducted for the 
veteran's complete service medical records from both periods 
of his military service prior to an appellate decision in 
this case.  The Board points out that, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).

The veteran had periods of active service from January 1945 
to August 1946 and from August 1951 to June 1953.  Service 
medical records from the veteran's initial period of active 
service are in evidence; however, the claims file does not 
contain any service medical records for the veteran's second 
period of service between August 1951 and June 1953.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) as well as the service 
department and request them to furnish all 
service medical records of the veteran 
from August 1951 to June 1953.  The AMC/ 
RO should follow the current procedures 
prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.  

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




